Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8, and 16 have been considered but are moot in view of the amendments to the aforementioned claims.
Applicant’s arguments with respect to claim 19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 19 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twede (US 2019/0384974) in view of Xi et al. (Xi) (US 2018/0190190).
Regarding claim 1, Twede discloses an electronic device, comprising: 
a display device (36); 
one or more imaging devices (26, 26-1, 26-2); and 
a signal processing device (30); 
wherein the display device comprises a display panel (FIG. 6, display panel with words) and a non-display area at an edge of the display panel (FIG. 6, bezel of phone 54), the non-display area having one or more light-passing structures (FIG. 1, elements 44, 18, 24), where each of the one or more light-passing structures comprises a light-emitting side facing an internal space of the electronic device (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26); 
each of the one or more imaging devices respectively corresponds to one of the one or more light-passing structures, and is disposed on the light-emitting side of the corresponding light-passing structure (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26) the one or more imaging devices comprising at least one photosensor (26), the at least one photosensor receiving light output from at least one of the one or more light-passing structures (FIG. 1, light 14 passes through lenses 44 and 24 to reach sensor 26); and 
(FIG. 1, processing device 30 is connected to camera 12 and display device 36).
Liu is silent about the one or more imaging devices comprising at least one photosensor disposed such that an orthographic projection of the at least one photosensor is within the display panel.
Xi from the same or similar field of endeavor discloses the one or more imaging devices (810) comprising at least one photosensor (implicit) disposed such that an orthographic projection of the at least one photosensor is within the display panel ([0108], an orthographic projection of the camera is within the middle area of the display area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xi into the teachings of Twede for displaying the collecting image on the display.
Regarding claim 19, Twede discloses an electronic device, comprising:
 a display device, the display device comprising a display panel (see claim 1 above); 
an imaging device, the imaging device comprising a photosensor (see claim 1 above); and 
a signal processing device (see claim 1 above); 
wherein the display panel has a display area and a non-display area, the non- display area being at an edge of the display panel (see claim 1 above); 
a light-passing structure is disposed in the non-display area (see claim 1 above);
 the imaging device is disposed under the display panel (FIG. 7, cameras 12a1 and 12a2 are embedded in the display); and 
(see claim 1 above).
Twede is silent about an orthographic projection of the photosensor on the display panel is located entirely within the display area of the display panel.
Xi from the same or similar field of endeavor discloses an orthographic projection of the photosensor on the display panel is located entirely within the display area of the display panel ([0108], the orthographic projection of the camera is located in a middle area of the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xi into the teachings of Twede for projecting camera images for display.

Claims 2, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twede (US 2019/0384974) in view of Xi et al. (Xi) (US 2018/0190190), and further in view of Nagataki et al. (Nagataki) (US 2011/0292243).
Regarding claim 2, Twede discloses wherein each of the one or more light-passing structures transmits an incident light to the light-emitting side thereof (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26).
Twede in view of Xi is silent about the display device displays an image according to a first display signal sent by the signal processing device; each of the one or more imaging devices is positioned to receive the incident light output by the corresponding light-passing structure, and converts the incident light into one or more first analog signals in response to an imaging instruction; and the signal processing device is positioned to receive the one or more first analog signals output by any of the one or more imaging devices, processes the one or more first analog 
Nagataki from the same or similar field of endeavor discloses the display device displays an image according to a first display signal sent by the signal processing device ([0249], a moving image is displayed); each of the one or more imaging devices is positioned to receive the incident light output by the corresponding light-passing structure, and converts the incident light into one or more first analog signals in response to an imaging instruction ([0084], light is converted into an analog signal); and the signal processing device is positioned to receive the one or more first analog signals output by any of the one or more imaging devices, processes the one or more first analog signals to obtain the first display signal, and transmits the first display signal to the display device ([0084], the analog signal is converted by an ADC for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagataki into the teachings of Twede in view of Xi for generating a digital image for display.
Regarding claim 8, Twede discloses wherein each of the one or more imaging devices comprises:
a second photosensor disposed on the light-emitting side of the corresponding light-passing structure (FIG. 3, sensors 26-1 and 26-2), wherein
the second photosensor is positioned to receive the incident light from the corresponding light-passing structure (see FIG. 3).
Twede is silent about converting the incident light into the one or more first analog signals in response to the imaging instruction.
([0084], the analog signal is converted by an ADC for display).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagataki into the teachings of Twede in view of Xi for generating a digital image for display.
Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claims 1 and 2.

Allowable Subject Matter
Claims 3-7, 9-15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFERY A WILLIAMS/
 Primary Examiner, Art Unit 2488